DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 09/28/2022 is acknowledged.  The traversal is on the ground(s) that the examiner did not provide evidence that each of the species is independent or distinct and there wouldn’t be a search burden. This is not found persuasive. The other species are distinct and would provide a serious burden to consider all of them based on different search strategies and consideration will be applicable to different species. Some embodiments have separate protective mechanisms, protective mechanisms that are distinct spatially spaced, and/or specific structure of how the locking mechanism will engage and/or shield the suture. The applicant specifically states that they do not admit the species and/or figures are obvious variants. Therefore it requires an examination burden to consider the differences between the species since, as the applicant states, the variants are not obvious. This can entail a different strategy, examination and/or a consideration which will be a burden. 
The applicant states Species M, figure 25, 26, is a “closer” and “cross-sectional” view of other figures. The argument that Species M is not a distinct species is persuasive and Species M can be withdrawn. The distinct Species M is withdrawn, but the other species as stated in the election/restriction filed 08/25/2022 are distinct and remain applicable. 
It is to be noted the applicant elected species A, which reads on figures 3,4 is supported by the accompanying disclosure of paragraph 56-67. Species A discloses the simpler form of a locking mechanism that can have one or more portions of protective locking mechanism (paragraph 62) each be coupled to the one of the lever members. Any further structure specific structure does not seem to be supported by species A  figures 3, 4, would therefore be a part of a species non-elected. 
The “structure.... configured to obstruct a portion of the object form passing through a void” of claim 6 does not seem to be supported by species A but by species C (figure 8a-c, paragraph 87, 88, 90). 
The “structure... with the dimension greater than a distance from a rough to an apex” of claim 8 does not seem to be supported by species A, but by figure 9a-c, paragraph 91,92 species D, (and potentially species C, figure 8c, paragraph 90). 
The “protective member and the another protective member forming a recess” of claim 12 does not seem to be supported by species A, but by figure 8c, paragraph 90, figure 10a,b, paragraph 96, species E. 
The “flange oriented to deflect a portion of the suture from passing through an interface” of claim 20 does not seem to be supported by species A, but by figure 26-29, 31-39 paragraph 116-119, 121 -128, species P, Q, R.
Claims 6, 8, 12, 20 are directed to other species that are not supported by Species A and are therefore withdrawn.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-8 12, 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/28/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the phrase "the first distance is greater than the first distance" renders the claim indefinite because it is unclear how one distance can be greater than itself. For examination purposes, the limitations will be interpreted to be the first distance is greater than the second distance based on the previous proximal/distal designation of previous dependent claim 13. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-11, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,156,431 to Lowe.
As to claim 1, Lowe discloses a surgical instrument comprising: a first lever member (12, figure 1); a second lever member (14), each of the first lever member and the second lever member including an application portion (see annotated figure below), a pivot portion (18), and a contacting portion (20,22), the application portion configured to receive one or more applied forces to activate via the pivot portion the one or more contacting portions (col. 3 ll. 43-49); a pivot assembly (16) disposed in the pivot portion and configured to couple the first lever member to the second lever member (figure 1), one or more of which are rotatable about a pivot axis (where 18 extends); and one or more locking mechanism portions (28, 30, 40, 42, any of the entities can read on the locking mechanisms but 30 can be initially considered as the locking mechanism) each coupled to one of the first lever member and the second lever member (figure 1) to lock positions of the one or more contacting portions (col. 3 ll. 45-50), at least one locking mechanism portion including one or more locking elements (see annotated figure below) and a protective member (see annotated figure below) disposed adjacent to the one or more locking elements to restrict access of an object to interpose between locking elements (see annotated figure below).
Annotated Figure 

    PNG
    media_image1.png
    594
    585
    media_image1.png
    Greyscale

As to claim 2, Lowe discloses the protective element disposed to restrict access of the object is configured further to restrict access of a portion of a suture as the object (see annotated figure above). The ridges adjacent of the ratchet teeth can restrict access of a suture. 
As to claim 3, Lowe discloses another locking mechanism portion (28) includes another protective element (see annotated figure above). The surrounding the teeth of 28 read on a protective element since it is a structure that shields the locking mechanism. 
As to claim 4, Lowe discloses the protective member and the another protective member are disposed in a plane of rotation substantially orthogonal to the pivot axis (figure 1, see annotated figure above).
As to claim 5, Lowe discloses the protective member includes a proximal structure, and the another locking mechanism portion includes a distal structure (see annotated figure above, the applicable structure of the protective member, and the another locking mechanism can have a the proximal/distal structure based on lack of limitations of the what structure entails and the proximal/distal directions) .
As to claim 9, Lowe discloses the at least one locking mechanism portion (30, figure 1) extends from the one of the first lever member and the second lever member to engage another locking mechanism (28, figure 1) portion coupled to the other of the first lever member and the second lever member.  
As to claim 10, Lowe discloses another protective member (see annotated figure above, another of the other protective members as seen in can read on the another protective member, for instance the farther ridge on 30, tab 32 or the ridge of 28). 
As to claim 11, Lowe discloses the another protective member is formed as a portion of the locking mechanism portion (see annotated figure above). The ridges on 30 and/or tab 32 can be the another protective member, formed as a portion of the locking mechanism.
As to claim 13, Lowe discloses the protective member is positioned proximally and the another protective member is positioned distally relative to the pivot point associated with the pivot assembly (the another protective member of the ridge of 28 is distal to the ridge of 30 and/or tab 32, figure 1, see annotated figure above).
As to claim 14, Lowe discloses the another protective member is formed as a portion of the another locking mechanism portion (figure 1).
As to claim 15, Lowe discloses the another protective member is positioned at a first distance from the pivot axis, and the protective member is positioned at a second distance, the first distance greater than the first (interpreted to be second) distance (figure 1).
Claims 1-4, 9-11, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,635,072 to Ramamurti.
As to claim 1, Ramamurti discloses a surgical instrument comprising: a first lever member (14, figure 1); a second lever member (16), each of the first lever member and the second lever member including an application portion (20,22), a pivot portion (18), and a contacting portion (24,26), the application portion configured to receive one or more applied forces to activate via the pivot portion the one or more contacting portions (col. 4 ll. 66-col. 5 ll. 6); a pivot assembly (18) disposed in the pivot portion and configured to couple the first lever member to the second lever member (figure 1, col. 5 ll. 2), one or more of which are rotatable about a pivot axis (axis that point 18 runs through); and one or more locking mechanism portions (30,58) each coupled to one of the first lever member and the second lever member (figure 1) to lock positions of the one or more contacting portions (col. 5 ll. 41-col. 12), at least one locking mechanism portion including one or more locking elements (42) and a protective member (44, figure 2, col. 64-65) disposed adjacent to the one or more locking elements to restrict access of an object to interpose between locking elements (the shields 44, will restrict access of an object).
As to claim 2, Ramamurti discloses the protective element disposed to restrict access of the object is configured further to restrict access of a portion of a suture as the object (figure 2, col. 5 ll. 64-65, the shield can restrict access of a suture). 
As to claim 3, Ramamurti discloses another locking mechanism portion (38) includes another protective element (62, col. 6 ll. 64-68). The pin stop 62 will protect the toothed bar from being pushed farther from the pawl 58. 
As to claim 4, Ramamurti discloses the protective member and the another protective member are disposed in a plane of rotation substantially orthogonal to the pivot axis (figure 1).
As to claim 9, Ramamurti discloses the at least one locking mechanism portion (30, figure 1) extends from the one of the first lever member and the second lever member to engage another locking mechanism portion (38, figure 1) coupled to the other of the first lever member and the second lever member. 
As to claim 10, Ramamurti discloses another protective member (shield 48 or pin 62).
As to claim 11, Ramamurti discloses the another protective member is formed as a portion of the locking mechanism portion (figure 2).
As to claim 13, Ramamurti discloses  the protective member is positioned proximally and the another protective member is positioned distally relative to the pivot point associated with the pivot assembly (the pin 62 is more distal than the shields on 44,48 on the arm 30, figure 1).
As to claim 14, Ramamurti discloses the another protective member is formed as a portion of the another locking mechanism portion (pin 62 is formed to a part of the mechanism comprising the aperture 38 and pawl 58).
As to claim 15, Ramamurti discloses the another protective member is positioned at a first distance from the pivot axis, and the protective member is positioned at a second distance, the first distance greater than the first (interpreted to be second) distance (figure 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 2,652,832 to Castroviejo, U.S. Patent 5,653,729 to Chappuis, U.S. Patent 6,187,026 to Devlin, U.S. Patent 8,070,771 to Biolchini, and U.S. Patent Publication 2008/0154300 to Jabbour all disclose similar devices readable, combinable or capable of providing evidence on the claims of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771